t c memo united_states tax_court charles durham petitioner v commissioner of internal revenue respondent docket no filed date maurice w gerard for petitioner caroline r krivacka for respondent memorandum opinion holmes judge sec_6404 of the code1 gives the commissioner power to abate interest that has accrued on unpaid unless otherwise indicated all section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure constitution references are to the constitution of the united_states taxes in congress amended the section to allow abatement more often but made the amendment effective only for interest accruing on tax deficiencies or payments for tax years beginning after the date of enactment--date petitioner charles durham was under audit for his tax years when the amendment was enacted he wants to take advantage of the amendment’s terms and so challenges the constitutionality of its effective date the case comes to us on cross-motions for summary_judgment background before the amendment the commissioner could abate interest under sec_6404 only when interest had accrued because of an irs employee’s error or delay in performing a ministerial_act sec_6404 old sec_6404 see 112_tc_19 but ministerial_act was narrowly defined as a procedural or mechanical act that does not involve the exercise of judgment or discretion proced admin regs sec_301_6404-2t b temporary proced admin regs fed reg date this definition captured only such bureaucratic snafus as delays in transferring a case between offices or in issuing an already agreed-upon notice_of_deficiency id examples and the identical definition carried over to the final regulations in effect for tax years commencing after date proced admin regs sec_301_6404-2 congress came to think that other sorts of delays called for relief from the relentless accrual of interest the amendment new sec_6404 therefore empowered the commissioner to abate interest caused by any unreasonable error or delay by an officer_or_employee of the internal_revenue_service in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1452 emphases added managerial acts include such mistakes as the temporary or permanent loss of records and more generally mistakes in the exercise of judgment or discretion relating to management of personnel proced admin regs sec_301_6404-2 petitioner’s problems began in date when the irs started to audit his tax_return the irs later expanded the audit to his and returns the audit went slowly in date the irs reassigned the first revenue_agent working on this case to other matters and didn’t put a second agent on it until date a year later the case went to the irs’s appeals_office the appeals officer concluded that the audit needed additional work and returned the case to the district_office in date where it went into suspended animation respondent blames this on petitioner’s attorney and petitioner blames it on respondent’s personnel assignments and mishandling of files work finally resumed in early and the parties closed the case in date with petitioner’s agreeing to the assessment and collection of deficiencies for in date petitioner asked respondent to abate at least part of the accrued interest citing respondent’s delays in handling the case respondent issued his final_determination in date it completely disallowed petitioner’s request and this appeal followed petitioner has at all relevant times been a resident of tennessee and this case was originally set to be tried in knoxville before trial however both parties moved for summary_judgment respondent’s motion was simple petitioner’s allegations of irs errors all involved managerial acts proced admin regs sec_301_6404-2 sec_6404 allows respondent to abate interest for delays caused by managerial acts but only for tax years after the years involved here were therefore respondent could not abate interest petitioner’s motion agrees with respondent’s right up to the therefore he argues that the effective date in the statute is trumped by the constitution whose guarantees of equal protection make an effective date based on when a tax_year commenced rather than when irs misfeasance occurred unconstitutional he concedes as he stated in his last filing with the court that if the effective date was congress’ intent and does not violate petitioner’s constitutional rights then the acts taken by respondent would be within the statutory authority the parties thus agree that for purposes of these motions delays occurred in respondent’s handling of the case and those delays were due to managerial acts the parties also agree that petitioner would not be entitled to an abatement of interest under old sec_6404 but would be under new sec_6404 we therefore need not untangle the parties’ contradictory positions on who and what caused how much delay and the case is ripe for decision on this disputed and apparently novel legal issue petitioner’s concession also frees us of having to analyze whether some of the delay was the result of what we might consider ministerial acts under the old temporary regulations see palihnich v commissioner tcmemo_2003_297 irs’s year failure to process amended returns after losing them was ministerial_act under sec_301_6404-2t b temporary proced admin regs fed reg date discussion although petitioner makes passing efforts to argue that the effective date doesn’t mean what it say sec_4 or fails to correctly reflect congress’s intent his main argument is grounded in equal protection law he contends that all victims of managerial errors committed after date should be treated equally and that congress by applying new sec_6404's interest abatement provisions only to tax years beginning after he suggests that the effective date provision was an oversight by congress that is capable of judicial revision however we note that new sec_6404's effective date is but one of many in that section of taxpayer_bill_of_rights 2--notably including the one governing the right to judicial review formerly sec_6404 now sec_6404 publaw_104_168 effective date based on time of request for interest abatement even if we had a general power of judicial correction this close proximity of different effective dates shows that congress did pay attention to such provisions and was capable of making a different choice if it had wished petitioner argues that applying the effective date as written would thwart congress’s clearly expressed intent that taxpayers not suffer the ill effects of bureaucratic gaffes by the irs but his only evidence of this intent is a quote that the purpose of amending sec_6404 was to provide for increased protections of taxpayer rights in complying with the internal_revenue_code h rept pincite 1996_3_cb_49 so general a statement of legislative purpose is insufficient to overcome the plain meaning of the amendment’s effective date the due process clause of the fifth_amendment provides guarantees against the federal government that are essentially identical to those provided against the states by the fourteenth amendment’s equal protection clause 347_us_497 that date unfairly discriminated between two classes of similarly situated taxpayers he asks us to imagine two taxpayers a and b a has a deficiency for the tax_year and b has one for the tax_year a and b are dealing with the same irs agent who while handling their cases is sent for a prolonged bout of training clearly a managerial act that causes unreasonable delays in the resolution of both cases if the effective date of new sec_6404 is constitutional however only b would be allowed an interest abatement despite a and b’s both being in apparently identical predicaments petitioner contends that no justifica- tion exists for this disparate treatment petitioner faces daunting odds though because such fine distinctions are common in the law and particularly common in tax law courts have long held that l egislatures have especially broad latitude in creating classifications and distinctions in tax statutes 461_us_540 and the burden is on the taxpayer to negate every conceivable basis which might support it id pincite this judicial deference flows from a recognition that--as a practical matter--congress will often have to draw distinctions between different taxpayers who seem in some ways to be in similar positions no scheme of taxation whether the tax is imposed on property income or purchases of goods and services has yet been devised which is free of all discriminatory impact 411_us_1 as with laws granting economic benefits drawing dis- tinctions inevitably requires that some persons who have an almost equally strong claim to favored treatment be placed on different sides of the same line fcc v beach com- munications inc 508_us_307 yet courts have repeatedly held that these distinctions do not violate the constitution’s guarantee of equal protection instead they re- flect congress’s exercise of its legitimate prerogative to enact laws with an eye to their practical administration and cost to the fisc petitioner’s argument is thus defective in its implicit premise that distinctions drawn in tax legislation be entirely logical this is not to say that congress has unbridled authority to selectively tax the citizenry but only that courts it might be possible to review new sec_6404’s constitutionality under precedents involving the granting of economic benefits instead of those imposing a tax but this would have little impact on the analysis and none on the result ultimately both economic benefit cases and tax classification cases are subject_to rational basis review see eg n y rapid transit corp v city of 303_us_573 will uphold classifications in tax legislation if they have any rational basis--unless they impinge a fundamental right or use a suspect classification see 68_tc_603 if this case featured one of those classifica- tions it would trigger a different kind of scrutiny as the supreme court noted in regan the case would be different if congress were to discriminate invidiously in its subsidies in such a way as to aim at the suppression of dangerous ideas internal citations omitted u s pincite see also 472_us_612 greater scrutiny may be required when tax distinctions are made on the basis of durational residence requirements petitioner does not argue that congress was impinging on any fundamental right or making any suspect classification but only that new sec_6404's effective date lacks any rational basis and although petitioner’s is the first challenge to the constitutionality of this particular part of the code history shows that few rational basis challenges succeed--the deference courts pay to legislatures when reviewing any statute for a rational basis being a paradigm of judicial restraint beach communications u s pincite while there are even tax laws struck down under rational basis review eg 488_us_336 petitioner’s problem is that any rational basis-- whether articulated by congress or hypothesized by a court--will suffice one obvious rational basis for new sec_6404’s effective date is simple administrative convenience in enacting new sec_6404 congress needed to define the situations that would and would not be subject_to its provisions taking into account that income taxes are levied on an annual basis it was rational for congress to restrict the amendment’s application by tax_year limited to liabilities for tax years beginning after the date of enactment and so giving the irs some time to adjust its own administrative routine at a lower cost to the government considerations of administrative convenience have long been recognized as a valid reason for legislative line drawing see n y rapid transit u s pincite 301_us_495 we need not indeed we must not engage in judicial second-guessing of such a legislative decision the fact that another reasonable classification or courts have traditionally granted even greater deference to distinctions drawn by tax laws than they have to distinctions drawn by laws in other rational basis areas see eg kelso equal protection after the rational basis era is it time to reassess the current standards of review u pa j const l recognizing that there exists a second- order rational review more stringent than the one applied in allegheny pittsburgh coal even more reasonable classification exists does not render violative of due process the classification congress has chosen hamilton t c pincite because we cannot say that new sec_6404's effective date is without a rational basis an order and decision will be entered granting respondent’s and denying petitioner’s motion for summary_judgment
